Per Curiam :
Upon a consideration of the affidavits filed we are of the opinion that the order of his Honor should not be disturbed. It may also be observed that the existence of the corporation cannot be assailed in this collateral manner (Asheville Div. v. Aston, 92 N. C., 578), and that the amount of land sought to be condemned does not appear' to be unreasonable. The very granting of a charter, like *692this implies that land is necessary to be taken for the right of way, and, unless the discretion is abused, the Courts will not interfere. Railroad v. Railroad, 106 N. C., 23.
Affirmed.